914 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DARWALL, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 90-1751.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1990.

1
Before KEITH and MILBURN, Circuit Judges, and THOMAS, Senior District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that the notice of appeal was filed July 2, 1990.  However, that document fails to comply with the content requirement of a notice of appeal as specified in Fed.R.App.P. 3(c) in that the district court judgment referred to does not exist.  As a result, this is an appeal from an unknown order or an unknown case.


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, U.S. Senior District Judge for the Northern District of Ohio, sitting by designation